05/29/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                March 28, 2018 Session

           JENNIFER LEE MILLER v. DAVID MARK MILLER, II

                Appeal from the Chancery Court for Williamson County
                    No. 29478    Joseph Woodruff, Chancellor


                            No. M2017-01867-COA-R3-CV


This appeal involves a parent’s obligation to pay college expenses for her son. After the
parties’ divorce proceeding, various orders and parenting plans were entered reflecting
the parties’ agreement to share equally their children’s college expenses at the University
of Tennessee. The trial court found that the parties subsequently reached an agreement
that resulted in the oldest child deferring his enrollment for one semester, but that the
agreement did not terminate or excuse the parties’ existing obligation to share college
expenses upon enrollment. The trial court found the mother in civil contempt for
refusing to pay the college expenses and awarded a monetary judgment to the father for
the unpaid expenses. We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                  and Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which ARNOLD B. GOLDIN
and KENNY ARMSTRONG, JJ., joined.

John Samuel Cross, Franklin, Tennessee, for the appellant, Jennifer Lee Miller.

Adrian H. Altshuler and Caroline Beth Altshuler, Franklin, Tennessee, for the appellee,
David Mark Miller, II.

                                       OPINION

                          I. FACTS & PROCEDURAL HISTORY

       Jennifer Miller (“Mother”) and David Miller (“Father”) were divorced by decree
of the Williamson County Chancery Court on June 9, 2003. At that time, the parties had
two children – a four year old son and a three year old daughter. The parties entered into
a marital dissolution agreement and permanent parenting plan granting Mother primary
custody. The parenting plan provided the following regarding the children’s college
education:


       College education; minimum room, board and tuition for in state University
       of Tennessee student shared on 1/2 basis so long as full-time student status
       and for no more than five (5) consecutive years.


An amended parenting plan was entered in 2004 with a similar provision:

       College: The parties agree to share equally the minimum room, board and
       tuition for in-state, University of Tennessee student expenses so long a[s]
       the child is a full-time student and for no more than five (5) consecutive
       years.


Finally, in 2010, the parenting plan was amended again due to Father’s relocation to
California. The children continued to live primarily with Mother in Tennessee. The
parties again agreed to a substantially similar provision regarding college expenses:


       The parties agree to share equally the minimum room, board and tuition for
       in-state, University of Tennessee student expenses so long as the child is a
       full-time student and for no more than five (5) consecutive years.


The parties’ son (“Son”) graduated from high school in 2016.

       On January 24, 2017, Father filed a petition for civil contempt alleging that
Mother willfully refused to pay her share of the expenses for Son’s college education in
direct violation of the orders of the chancery court. Father asked the court to compel
Mother to contribute her equal share of the minimum in-state tuition, room, and board for
Son, who was attending the University of Tennessee at Knoxville. Mother filed an
answer and motion to dismiss asserting lack of standing and claimed that she was
excused from performance. The trial court held a hearing on the petition on June 9, 2017.
Father and Mother were the only witnesses who testified at the hearing.


      Mother took the position that she was no longer obligated to pay for any college
expenses for Son, in spite of the court orders and parenting plans, because the parties had
subsequently reached another agreement via text message. Mother claimed that a

                                            2
condition of the text message agreement was not satisfied, and therefore, her entire
obligation to pay college expenses terminated. Mother introduced as an exhibit the
following text message exchange between her and Father:


      (05/29/2016 14:29)
      He’s on plane. So are we in agreement that no drugs and good grades are
      how we’re going to pay for college and help him a little bit we have to be in
      agreement on that and he has to come clean with a drug test in August
      because we’re already going to be paying this summer for everything and
      then if he can’t be clean and I guess that’s a no-go I would think


      David Miller (05/29/2016 14:32)
      I think that’s fair


      (05/29/2016 14:33)
      Have that discussion with him then and make a grown-up what are you
      have to put it in writing and have him sign it or whatever he doesn’t want to
      talk and he’s very guarded with me like I’m just an annoyance and he
      doesn’t want me to even talk


      David Miller (05/29/2016 14:36)
      Did u already tell him and I reinforce it or is this new to him?


Approximately two weeks later, a second exchange occurred:

      (06/10/2016 22:50)
      So are u on board with the drug test and no support for college? Or r u
      backing down again?


      David Miller (06/10/2016 22:50)
      in a movie. I'll try to reply after


      David Miller (06/10/2016 22:50)
      Again? I didn't back down. And yes I told him I agreed with that plan
                                             3
       David Miller (06/10/2016 22:53)
       Omg. I just told him that u are on board and serious about the drug test and
       u are concerned he has addictions and I agree with the tests


        The parties also testified about their agreement. Father testified that Son was
enrolled and planning to attend college at the University of Tennessee at Knoxville
during the fall of 2016 after he graduated from high school, but he “had a lot of issues
with his mom” and she basically kicked him out of her house toward the end of the
summer. Father admitted that he and Mother agreed for Son to take a drug test before he
started school in August and that if he did not pass he would not receive funding from
them for college. According to Father, Son took a test in August and passed, so Father
was agreeable to Son starting school as planned. However, according to Father, Mother
still refused to pay for her share of the expenses because she claimed that Son was not
being respectful. According to Father, Mother told Son that he had to “defer his
enrollment” at UT Knoxville for one semester. Father testified that because of the late
date, he was unable to come up with enough money to pay for Son to attend school
without assistance from Mother, so Son deferred his enrollment with the university and
made plans to attend the following semester. Son lived with Father in California for a
short time and returned to Tennessee to attend UT Knoxville for the spring semester of
2017. Father testified that Mother refused to contribute to the college expenses for the
spring semester, so Father paid a portion of the expenses and Son obtained loans to cover
the remainder. In sum, according to Father, he and Mother only agreed that Son going to
UT Knoxville beginning in August 2016 for the fall semester was conditioned on him
passing a drug test.


        Mother also testified that she and Father agreed that Son “would pass a drug test
before he went” to school. More specifically, according to Mother, the parties agreed
that they would not pay for school starting in the fall if Son did not pass a drug test by
August before school started. Mother claimed that she fully intended for Son to attend if
he had a clean drug test. However, according to Mother, after she and Son returned from
orientation at UT Knoxville, Son informed her that there was no need for him to take a
drug test because he would not pass. (Thus, Mother testified that Son never took a drug
test in August, as described by Father during his testimony.) Mother testified that “at that
point we said okay, we are not paying for college, it is too much of a risk.” When Mother
was questioned about who asked Son “to defer the fall semester,” she replied, “We both
did and we both talked to him[.]” Mother testified that when Son returned from
California to visit around Christmas, he informed her that he intended to attend UT
Knoxville in January. At the time of trial, Mother still resided in Franklin, Tennessee,
                                             4
and earned a salary of $90,000 per year. However, she did not believe she was obligated
to pay for Son’s college expenses.


       The trial court entered a written order on July 7, 2017. The trial court found that
Mother’s obligation to provide college expenses for Son, as recited in the most recent
court order, was lawful, enforceable, clear, and unambiguous. The court found that
Mother was excused from paying such expenses for the fall semester of 2016. The court
found that Mother and Father “agreed that before they would incur tuition expenses for
[Son] to enroll and attend UT in the fall of 2016 he had to pass a drug test,” but he did
not, so the parties did not incur any expenses for that semester. However, the court found
that Mother’s refusal to pay such expenses for the spring semester of 2017 was willful
and intentional, was not justified, and was in civil contempt of the 2010 order. The court
awarded Father a judgment against Mother for $4,943.61, reflecting the amount that
Father calculated was owed by each parent for the semester. Mother timely filed a notice
of appeal to this Court.


                                 II. ISSUES PRESENTED

      Mother presents the following issues, as we perceive them, for review on appeal:

      1.     Whether Father had standing and was the appropriate party to obtain
             a money judgment against Mother.
      2.     Whether the trial court erred in finding that Mother violated a clear
             and unambiguous court order;


      3.     Whether the trial court erred in finding that Mother was responsible
             for expenses equivalent to the minimum tuition, room, and board for
             a student at the University of Tennessee at Knoxville;


      4.     Whether the trial court erred in finding that the parties’ subsequent
             agreement excused Mother from paying Son’s college expenses only
             for the fall semester of 2016; and


      5.     Whether the trial court should have held that “repudiation of
             relationship” was a legal basis for excusing Mother from her
             obligation to pay Son’s college expenses.

                                            5
For the following reasons, we affirm the decision of the chancery court and remand for
further proceedings.


                                     III. STANDARD OF REVIEW

       This Court reviews a trial court’s factual findings de novo presuming those
findings are correct unless the preponderance of the evidence is otherwise. Lovlace v.
Copley, 418 S.W.3d 1, 16 (Tenn. 2013). We review a trial court’s legal conclusions
without a presumption of correctness. Id.


                                           IV. DISCUSSION

       We begin with a review of Penland v. Penland, 521 S.W.2d 222 (Tenn. 1975),
wherein the Tennessee Supreme Court examined a parent’s obligation to pay educational
expenses for a child beyond the age of majority. Historically, in Tennessee, “the law had
imposed a duty on a parent to support” a child until age 21. Id. at 224. A change in the
law occurred in May 1971, “when the legal duty of support was terminated at age 18 by
the Legislature.” Id. (emphasis added). In Penland, the parties had entered into a
property settlement agreement in connection with their divorce in 1969, wherein the
husband assumed liability for the educational expenses of the parties’ children beyond
high school. Id. at 223. After the law changed, the father claimed that he was no longer
obligated to pay such expenses. Id. The Tennessee Supreme Court was tasked with
deciding whether the divorce decree imposed a legal duty or a contractual duty for
payment of the educational expenses. Id. at 224. Ultimately, the Court found that the
property settlement agreement was “a contractual agreement between the [parties],
independent of the legal duty of child support.” Id. The Court acknowledged that other
jurisdictions were split as to whether a parent was legally liable for college education but
emphasized that the case before it was not about a parent’s legal obligation. Id. The
Court found this to be “a valid contractual area for husband and wife in the throes of
divorce.” Id. In sum, then, the Court held that the agreement in the parties’ property
settlement agreement was “a contractual obligation outside the scope of the legal duty of
support during minority, and retained its contractual nature although incorporated in the
final decree of divorce.”1 Id. at 224-25. The Court recognized that either Mrs. Penland

1
 The fact that certain provisions of a marital dissolution agreement retain their contractual nature does not
mean that such provisions can only be enforced by suing for breach of contract rather than in an action for
contempt. Gibbs v. Gibbs, No. E2015-01362-COA-R3-CV, 2016 WL 4697433, at *5 (Tenn. Ct. App.
Sept. 7, 2016)(no perm. app. filed). The contractual nature of such a provision “does not negate the
court’s power to enforce it by contempt.” Id.
                                                       6
or the parties’ children were “entitled to enforce said obligation by the obtaining of a
money judgment, from time to time, as the obligation matures[.]” Id. at 225.


                                      A.   Standing

       Mother argues on appeal that Father “is not an aggrieved party having standing to
seek a monetary judgment” in this case. Father testified at trial that he paid a portion of
Son’s tuition and that Son obtained student loans for the remainder. Father introduced as
exhibits Son’s student loan documentation, records from the university reflecting Son’s
expenses and payments, and Father’s own summary of the total charges for the semester
and the amounts he already paid. Still, Mother argues that Father lacks standing to
maintain this lawsuit because he did not pay the remaining balance for the tuition that she
refused to pay and Son obtained student loans for it instead. We are not persuaded. The
Tennessee Supreme Court recognized in Penland that the matter of post-majority
educational expenses for one’s children is “a valid contractual area for husband and wife
in the throes of divorce.” Id. at 224. It also recognized that either Mrs. Penland or the
parties’ children were “entitled to enforce said obligation by the obtaining of a money
judgment, from time to time, as the obligation matures.” Id. As a party to the contractual
agreement and agreed order, we conclude that Father likewise has standing to enforce the
obligation in this proceeding and may obtain a monetary judgment for the amount owed
by Mother. See Moscheo v. Moscheo, 838 S.W.2d 226, 227 (Tenn. Ct. App. 1992)
(concluding that a mother had standing to enforce a provision of a divorce decree
requiring the father to pay college tuition for his daughter).


             B.   The Existence of a Clear and Unambiguous Court Order

             Civil contempt claims based on alleged disobedience of a court order
      have four essential elements. First, the order alleged to have been violated
      must be “lawful.” Second, the order alleged to have been violated must be
      clear, specific, and unambiguous. Third, the person alleged to have
      violated the order must have actually disobeyed or otherwise resisted the
      order. Fourth, the person’s violation of the order must be “willful.”


Konvalinka v. Chattanooga-Hamilton Cnty. Hosp. Auth., 249 S.W.3d 346, 354-55 (Tenn.
2008)(footnotes omitted). On appeal, Mother contends that the trial court erred by
finding that she violated a clear and unambiguous court order as necessary to support a
finding of contempt. The trial court found that Mother’s obligation to pay college


                                            7
expenses, as recited in the court’s most recent order from 2010, was clear and
unambiguous. We agree.


      When the parenting plan was amended for the last time in 2010, an agreed order
was entered stating:


       The parties agree to share equally the minimum room, board and tuition for
       in-state, University of Tennessee student expenses so long as the child is a
       full-time student and for no more than five (5) consecutive years.


Mother suggests that the parties’ text messages thereafter were ambiguous. However,
Mother is not charged with contempt for violating the parties’ text messages. The only
order alleged to have been violated is the 2010 order requiring her to pay for her
children’s college expenses. We agree with the trial court’s conclusion that the 2010
order is clear and unambiguous.


        During closing arguments in the trial court, counsel for Mother suggested that the
2010 order was ambiguous because it only referenced “the minimum room, board and
tuition for in-state, University of Tennessee student expenses.” (Emphasis added.) Even
though Son was attending the University of Tennessee at Knoxville, counsel for Mother
argued that the order could reasonably be interpreted to mean the student expenses at any
University of Tennessee campus, such as the University of Tennessee at Martin or the
University of Tennessee at Chattanooga. However, neither parent testified that this was
his or her understanding of the 2010 order. Notably, Mother does not suggest that she
refused to pay her share of the college expenses because she believed that the 2010 order
referred to the costs at another school or campus. Instead, Mother argues that the alleged
ambiguity regarding the University of Tennessee should impact the amount she is
required to pay for college expenses. Mother argues on appeal that the “proper analysis
would require taking the minimum rate from [the] three campuses,” because, we are told,
the tuition rates vary among the campuses and the University of Tennessee at Knoxville
is the most expensive. However, Mother did not present any evidence to the trial court to
suggest that a different tuition rate would apply at a different campus and be less than
what Son incurred at the University of Tennessee at Knoxville. The issue was only
minimally addressed during closing argument, with no testimony or exhibits relevant to
this issue. We cannot simply take judicial notice of tuition rates, nor can we find that the
trial court erred by not “taking the minimum rate from [the] three campuses” when
Mother failed to present any evidence to support this argument.


                                             8
       But, in any event, we conclude that Mother’s proposed interpretation of the 2010
order is not reasonable. Again, the order provided,


       The parties agree to share equally the minimum room, board and tuition for
       in-state, University of Tennessee student expenses so long as the child is a
       full-time student and for no more than five (5) consecutive years.


Son enrolled at the University of Tennessee and incurred room, board, and in-state tuition
student expenses. Under the circumstances, it is not reasonable to believe that the parties
intended for the parents to measure their shared payment obligation by the expenses of
some other campus where the child was not attending. The order was sufficiently clear to
“enable reasonable persons to know exactly what actions [were] required.” Konvalinka,
249 S.W.3d at 355.


                                 C.     The Text Messages

       Next, Mother argues that the trial court erred in concluding that the parties’ text
messages only excused her from paying for college for the fall semester of 2016. Mother
argues that Son’s failure to pass a drug test in August 2016 terminated her obligation to
pay for college forevermore. Mother relies solely on the language of the parties’ text
messages to support her theory. Treating the text messages as a written contract, Mother
claims that the trial court should not have considered testimony about the parties’
intentions surrounding the text messages and the fall semester.


                                   1.    Parol Evidence

       “The parol evidence rule protects a completely integrated written contract from
being varied or contradicted by extraneous evidence[.]” GRW Enters., Inc. v. Davis, 797
S.W.2d 606, 612 (Tenn. Ct. App. 1990). At the hearing, both Mother and Father testified
as to their intentions and understanding of the parties’ agreement during the summer
before Son began college. Neither party suggested that their agreement was solely
limited to the terms set forth in the two brief text message exchanges, from May and
June, submitted as an exhibit at trial. Mother’s counsel told the trial judge during
opening statements that the parties’ agreement was “memorialized” through the text
messages. Mother testified that “[t]his all started back in May” when she found text
messages on Son’s phone suggesting drug use. Mother said she and Father “discussed
that [Son] needed to stop or we would not be paying for school.” Mother testified that
after Son returned from orientation in July and told her that he could not pass a drug test,
                                             9
“at that point we said okay, we are not paying for college.” (Emphasis added.) She
added, “So we decided at that time we were not going to waste the money.” Mother also
testified that she and Father came to an agreement and both asked Son “to defer the fall
semester.” During Father’s testimony, he referenced conversations with Mother
regarding the drug test and said “that was a condition we talked about together that he did
need to take a test[.]”


       Clearly, the two text message exchanges were only part of the agreement between
the parties. “A contract that is partly in writing and partly oral is treated as an oral
contract.” Jerry Duncan Ford, Inc. v. Frost, No. E1998-00535-COA-R3-CV, 1999 WL
1273638, at *5 (Tenn. Ct. App. Dec. 29, 1999) (citing Myers v. Taylor, 64 S.W. 719, 720
(Tenn. 1901)); see also Quinnan v. Am. Hosp. Supply Corp., No. 85-195-II, 1985 WL
4076, at *5 (Tenn. Ct. App. Oct. 29, 1985). The parol evidence rule provides that
extrinsic evidence is not admissible to alter or vary the terms of an unambiguous written
contract, but it does not exclude parol evidence where the agreement itself is in part an
oral contract. Jerry Duncan Ford, 1999 WL 1273638, at *5. “In such a case, both the
writing and the parol testimony are competent evidence of the entire agreement of the
parties.” Id.; see also Quinnan, 1985 WL 4076, at *5 (“Where only part of an agreement
has been reduced to writing, so that the whole agreement is not integrated therein, parol
evidence consistent with such written portion is admissible to prove the part resting in
parol.”). In the case at bar, then, the trial court properly considered the parties’ testimony
regarding their subsequent agreement because it concerned the very formation of the
partly oral and partly written agreement and the terms thereof.


                        2.   The Parties’ Subsequent Agreement

       In a nutshell, Father testified that Mother insisted on Son deferring his enrollment
for one semester, while Mother claims that the parties agreed they were “not paying for
college,” period. The trial court found that the parties’ subsequent agreement was limited
to enrollment for the fall semester of 2016 and that it did not render unenforceable
Mother’s entire obligation to pay for college. Although Mother’s counsel insisted that
the parties’ subsequent agreement encompassed “the entire college support,” the trial
judge rejected this argument, stating, “I don’t find that was the parties’ intent.”


       Appellate courts afford trial courts considerable deference when reviewing issues
that hinge on the credibility of live, in-court witnesses because trial courts are uniquely
positioned to observe the witnesses’ demeanor and conduct. Kelly v. Kelly, 445 S.W.3d
685, 692 (Tenn. 2014). We will not re-evaluate a trial judge’s credibility assessment
absent clear and convincing evidence to the contrary. Id. At one point during Mother’s
                                             10
testimony, the trial judge specifically stated that he did not find Mother’s testimony
credible. Giving due deference to the trial judge’s ability to assess the credibility of the
parties, we cannot say that the trial court erred in crediting Father’s testimony regarding
the extent of the parties’ subsequent agreement.


                            D.    Repudiation of Relationship

        Finally, we consider Mother’s argument that the trial court should have held that
her obligation to pay for college was excused due to “repudiation of relationship.”
Mother claims that she had a good relationship with Son when she initially agreed to pay
for his college expenses, when he was four years old, but by the time of graduation, their
relationship had soured. According to Mother, “Tennessee common law recognizes
Mother is excused from [the] College Provision if Son repudiates the relationship.”
Regarding this issue, the trial court stated, “[Mother] tried to justify her refusal [to pay]
by pointing out disrespectful and unruly conduct on the part of [Son], and none of that
was an agreed upon condition to the parties’ performance of their undertaking with
respect to tuition.” The trial judge likened Mother’s argument to “unilaterally moving the
goal post” after the parties’ agreement was memorialized by a court order. Mother
argues that the trial court erred in construing her argument as an attempt to place a
unilateral condition on her payment obligation rather than “a common law excuse of
performance” under the repudiation of relationship doctrine.


       Mother relies on two cases to support her argument: Law v. Law, No. M2006-
00433-COA-R3-CV, 2007 WL 3132932 (Tenn. Ct. App. Oct. 26, 2007), and Medearis v.
Baumgardner, No. E2005-01785-COA-R3-CV, 2006 WL 770464 (Tenn. Ct. App. Mar.
27, 2006). We begin by examining Medearis. In that case, a mother sued to enforce an
MDA provision requiring the father to pay college expenses. Id. at *1. The trial court
refused to enforce the contractual agreement on the equitable grounds of unclean hands
and the lack of cooperation and fair dealing by the mother. Id. In affirming the trial
court’s decision, we said (with bold emphasis ours):


              Both parties agree that a parent’s obligation to pay support post-
       majority is purely a matter of contract in Tennessee, and is outside the
       parent’s duty of legal support during minority. See Penland v. Penland,
       521 S.W.2d 222 (Tenn. 1975). An agreement to pay support post-majority
       will be enforced as any other written contract. See Hathaway v. Hathaway,
       98 S.W.3d 675 (Tenn. Ct. App. 2002). The parties also agree that the
       Chancellor was correct in holding that all contracts carry with them a duty

                                             11
of good faith and fair dealing. Elliott v. Elliott, 149 S.W.3d 77 (Tenn. Ct.
App. 2004).
        In ascertaining and giving effect to the parties’ intentions regarding
the MDA, it is clear that the Contract provided that the father would have
liberal visitation with Jimmy, as set forth in the visitation schedule, and that
there would be a continuing and viable father/son relationship, as the Trial
Court found. The Trial Court, however, concluded that this relationship
had deteriorated, and that both son and mother were responsible. The
evidence does not preponderate against this factual determination. Tenn. R.
App. P. 13(d). The evidence establishes the mother did not pressure the
child to go to visit the father, but instead, let a minor make those decisions.
In the ensuing years, the mother did not tell, ask, or encourage the child to
visit or contact the father at all, and she did not attend the counseling
mandated by the Court after the 2000 hearing, and did not, as custodial
parent, ensure that Jimmy went to such counseling. The result was a
complete breakdown in the father/son relationship, and the Court properly
concluded the father had not received all the benefits that he was entitled to
under the MDA, and further the mother had violated the implied duty of
good faith and fair dealing because she had impaired the father’s rights
under the Contract.
       The mother argues this finding is improper because visitation
remained within the Court’s control during the child’s minority, and the
Court could have ordered that it take place. The Court’s determination was
not dependent simply on the failure of visitation, however, but was based
upon the mother’s complete disregard for the father/son relationship and the
Court’s orders. Clearly, a failure to visit cannot relieve a party of his/her
legal duty to support a child during his minority. See Hill v. Hill, 152
S.W.3d 543 (Tenn. Ct. App. 2004). The posture of this case, however,
does not deal with the legal duty of support during the child’s minority,
rather with a contractual duty to support an adult child who is in college.
       As stated, the Contract must be interpreted and enforced as any other
contract, and is subject to the same defenses as any other contract.
        The Court found the mother failed to comply with the Court’s prior
order regarding counseling and working together to repair the relationship,
which further evidenced her lack of good faith and fair dealing, as well as
subjecting her claim to the additional defense of unclean hands. This latter
doctrine has been utilized to “deny relief if the granting of the relief asked
will, because of the complained of activities of the litigant, produce an
illegal or unjust result.” C.J.S. Equity, § 111. In this case, the Court
invoked the doctrine of unclean hands due to the mother’s conduct
                                      12
       regarding the child’s relationship with the father, and her disregard of the
       Court’s prior order regarding counseling.         The evidence does not
       preponderate against this finding. Tenn. R. App. P. 13(d). It would be
       unjust to allow the mother to gain her requested relief from the Court when
       she disregarded the Court’s prior order.
              While Jimmy is not a party to this action nor to the contract, he did
       nothing to mend the relationship with his father, stating that he wanted
       nothing to do with him. His conduct as a third-party beneficiary of this
       Contract can be taken into account in determining whether the father’s
       obligation to continue to support him post-majority should be enforced. See
       Lopez v. Taylor, 2005 WL 3555700 (Tenn. Ct. App. Jan. 4, 2005) (“A
       beneficiary’s right against the promisor is subject to any claim or defense
       arising from his own conduct or agreement”). Further, as the Trial Court
       explained, other jurisdictions that recognize a legal duty of a parent to
       support an adult child in college have held that the parent is excused
       from that duty when the child has repudiated his or her relationship
       with that parent. See McKay v. McKay, 644 N.E.2d 164 (Ind. Ct. App.
       1994); Hambrick v. Prestwood, 382 So. 2d 474 (Miss. 1980); and Milne v.
       Milne, 383 Pa.Super, 177, 556 A.2d 854 (1989).


Medearis, 2006 WL 770464, at *3-4.


        This language from Medearis has been cited in only one other case – Law v. Law,
which also involved an MDA agreement for the payment of college expenses. The
husband in Law argued that he should be relieved of his duty to pay for college expenses
as set forth in the MDA based on the holding in Medearis. Law, 2007 WL 3132932, at
*3. After quoting the above language from Medearis, and noting that the trial court
failed to address the issue, this Court remanded for a hearing as to whether the wife
violated her duty of good faith and fair dealing such that the husband was relieved of his
contractual obligation to pay college expenses. Id. at *9. “In addition,” we added, “the
Trial Court must make a separate determination as to whether [the child] repudiated his
relationship with Husband, thereby relieving Husband of his obligation to pay for [the
child’s] college education.” Id.


       Relying on Law and Medearis, Mother argues that “Tennessee common law
recognizes” the doctrine of repudiation of relationship. We respectfully disagree. The
Medearis Court simply mentioned that “other jurisdictions that recognize a legal duty of
a parent to support an adult child in college have held that the parent is excused from that
duty when the child has repudiated his or her relationship with that parent.” Medearis,
                                            13
2006 WL 770464, at *4 (emphasis added) (citing McKay v. McKay, 644 N .E.2d 164
(Ind. Ct. App. 1994); Hambrick v. Prestwood, 382 So. 2d 474 (Miss. 1980); and Milne v.
Milne, 383 Pa. Super, 177, 556 A.2d 854 (1989)). In Indiana, for example, the payment
of college expenses is in the nature of child support, and a court may order a parent to
pay part or all of such costs when appropriate. See Panfil v. Fell, 19 N.E.3d 772, 777-78
(Ind. Ct. App. 2014). However, “repudiation of a parent by a child is recognized as a
complete defense to such an order.” Kahn v. Baker, 36 N.E.3d 1103, 1112 (Ind. Ct. App.
2015) (citing Ind. Code § 31-16-6-2(a)(1)). In the Hambrick case, the Mississippi
Supreme Court said that “[t]he duty of a father to send a child to college” is not absolute
but depends on the child’s aptitude and qualifications as well as his or her behavior
toward and relationship with the father, “mak[ing] the child worthy of the additional
effort and financial burden.” Hambrick, 382 So. 2d at 477. In Milne, the Superior Court
of Pennsylvania noted that Pennsylvania was, at that time, “one of at least nineteen
jurisdictions that, under some circumstances, require [] divorced parents to contribute to
the college educations of their offspring beyond the age of eighteen.” Milne, 556 A.2d at
857. However, the court held that “a trial court must consider estrangement as a factor in
awarding educational support.” Id. at 861.


       Tennessee does not recognize such a legal duty to pay college expenses, and the
Medearis Court did not adopt the “repudiation of relationship” defense that some courts
in other jurisdictions apply in connection with that legal duty. We simply disagree with
Law to the extent it suggests that “repudiation of relationship” would relieve a parent of
his or her contractual obligation to pay college expenses. In Bucaro v. Bucaro, No.
M2009-00432-COA-R3-CV, 2010 WL 288775, at *5 (Tenn. Ct. App. Jan. 25, 2010), this
Court considered another parent’s argument that he should be excused from his MDA
agreement to pay for college expenses based on repudiation of relationship as that
doctrine exists in other jurisdictions such as Indiana and Mississippi. At the outset, we
noted,


      The terms of the MDA negotiated between Husband and Wife required
      Husband to “pay [Daughter’s] college tuition for eight semesters in an
      amount not to exceed the tuition rates of Middle Tennessee State
      University.” The MDA did not attach any conditions, related to his personal
      relationship with Daughter or otherwise, to Husband’s fulfillment of his
      duty to pay Daughter’s tuition. The MDA includes a standard merger or
      integration clause stating that it represents “the entire understanding of the
      parties” and that “[t]here are no representations, warranties, or promises
      other than expressly set forth herein.”


                                            14
                                   V. CONCLUSION

       For the aforementioned reasons, the decision of the chancery court is hereby
affirmed and remanded for further proceedings. Exercising our discretion, we decline
both parties’ requests for attorney’s fees on appeal under the frivolous appeal statute.
Any remaining issues are pretermitted. Costs of this appeal are taxed to appellant,
Jennifer Lee Miller, and her surety, for which execution may issue if necessary.


                                               _________________________________
                                               BRANDON O. GIBSON, JUDGE




                                          15